UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6953



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


VINCENT NEIGY BYRD,

                                            Defendant - Appellant.



                            No. 05-6954



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


VINCENT NEIGY BYRD,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-01-148-V; CA-05-140-V)


Submitted:   May 5, 2006                   Decided:   June 14, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Vincent Neigy Byrd, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In No. 05-6953, Vincent Byrd seeks to appeal the district

court’s order denying his motion for reconsideration of the denial

of his motion for reduction of sentence pursuant to Fed. R. Crim.

P. 35.    The appeal period for challenging post-judgment orders in

criminal cases is ten days.           See Fed. R. App. P. 4(b); United

States v. Little, 392 F.3d 671, 680-81 (4th Cir. 2004).         The appeal

period is “mandatory and jurisdictional.”           Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978).            The district court’s

order denying reconsideration of the denial of Byrd’s Rule 35

motion    was   entered   on   May   4,   2005.   Excluding   weekends   and

holidays, the appeal period expired on May 18, 2005.           Giving Byrd

the benefit of the prisoner mailbox rule, Fed. R. App. P. 4(c), his

notice of appeal is deemed filed when he gave it to prison

officials for mailing on May 23, 2005.            Thus, Byrd’s notice of

appeal in No. 05-6953 was untimely, and we dismiss for lack of

jurisdiction.

            In No. 05-6954, Byrd seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).      A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.


                                     - 3 -
§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.

2001). We have independently reviewed the record and conclude that

Byrd has not made the requisite showing.           Accordingly, in No. 05-

6954 we deny a certificate of appealability and dismiss the appeal.

           We grant Byrd’s motion to seal his informal brief.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 4 -